Remark
	This Office action has been issued in response to amendments filed on 09/13/2021.
Examiner’s amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Erik Swenson on November 9, 2021 .
The application has been amended claims as follows:
(Currently Amended)  A computer implemented method of tracking an asset with an RFID tracker within a secured zone, the method comprising:
receiving an UUID of the RFID tracker via a first RFID broadcast at a first time;
determining a first signal strength of the first RFID broadcast;
receiving the UUID of the RFID tracker via a second RFID broadcast at the first time;
determining a second signal strength of the second RFID broadcast;
receiving the UUID of the RFID tracker via a third RFID broadcast at the first time;
determining a third signal strength of the third RFID broadcast;
determining a first location of the RFID tracker at the first time based on the first, second and third signal strengths;
determining if the RFID tracker is still on; 
if the RFID tracker is still onD broadcast at the second time and determining a third signal strength of the third RFID broadcast to determine a second location of the RFID tracker at the second time; 
	determining a location difference between the first location and the second location to determine if the asset has moved; and
if the RFID tracker is not still on, determining if a user of the asset is still logged-in to a computer within the secured zone, and if the user is not logged in, stop tracking the asset.
(Original)  The method of claim 1, further comprising comparing the first location to an authorized location to determine if the asset is within an authorized location.
(Original)  The method of claim 2, further comprising if the asset is not within an authorized zone, sending an alert that the asset is not within an authorized zone.
(Cancelled)
(Cancelled)  
(Previously Presented)  The method of claim 1, further comprising if the user is still logged in, sending an alert that the tracker has been tampered with.
(Cancelled)  
(Currently Amended)  The method of claim 1, further comprising comparing a time difference between the first time and the second time.
(Currently Amended)  The method of claim 8, creating a profile of the asset based on the first time, the second time, the first location, the second location, the location difference and the time difference.
(Original)  The method of claim 9, further comprising comparing the profile to a stored profile already stored to determine if the profile matches the stored profile.

(Cancelled)  
(Cancelled)  
(Cancelled)  
(Cancelled)  
(Cancelled)  
(Cancelled)  
(Cancelled)  
(New)  The method of claim 1, further comprising using a difference between the first location and the second location to determine movement of the RFID tracker between the first time and second time.
(Currently Amended)  A computer implemented method of locating an asset with an RFID tracker within a secured zone, the method comprising:
receiving an UUID of the RFID tracker via a first RFID broadcast at a first time;
determining a first signal strength of the first RFID broadcast;
receiving the UUID of the RFID tracker via a second RFID broadcast at the first time;
determining a second signal strength of the second RFID broadcast;
receiving the UUID of the RFID tracker via a third RFID broadcast at the first time;
determining a third signal strength of the third RFID broadcast;
determining a first location of the RFID tracker at a first time based on the first, second and third signal strengths;
determining if the RFID tracker is still on;  

comparing a difference between the first time and the second time; and
if the RFID tracker is not still on, determining if a user of the asset is still logged-in to a computer within the secured zone, and if the user is not logged in, stop tracking the asset.
(New)  The method of claim 20, creating a profile of the asset based on the first time, second time, first location, second location and the difference.
(New)  The method of claim 21, further comprising comparing the profile to a stored profile already stored to determine if the profile matches the stored profile.
(New)  The method of claim 22, further comprising if the profile does not match the stored profile, sending an alert.
(New) The method of claim 20, further comprising if the RFID tracker is not still on, determining if a user is still logged in, and if the user is not logged in, stop tracking.
(New)  The method of claim 20, further comprising comparing the first location to an authorized location to determine if the asset is within an authorized location.
(New)  The method of claim 25, further comprising if the asset is not within an authorized zone, sending an alert that the asset is not within an authorized zone.
(New)  The method of claim 20, further comprising if the user is still logged in, sending an alert that the tracker has been tampered with.

(Currently Amended)  A computer implemented method of locating an asset with an RFID tracker within a secured zone, the method comprising:
receiving an UUID of the RFID tracker via a first RFID broadcast at a first time;
determining a first signal strength of the first RFID broadcast;
receiving the UUID of the RFID tracker via a second RFID broadcast at the first time;
determining a second signal strength of the second RFID broadcast;
receiving the UUID of the RFID tracker via a third RFID broadcast at the first time;
determining a third signal strength of the third RFID broadcast;
determining a first location of the RFID tracker at a first time based on the first, second and third signal strengths;
determining if the RFID tracker is still on;  
if the RFID tracker is still on
comparing a difference between the first location and the second location to determine movement of the RFID tracker between the first time and second time; and
if the RFID tracker is not still on, determining if a user of the asset is still logged-in to a computer within the secured zone, and if the user is not logged in, stop tracking the asset.
(New)  The method of claim 29, creating a profile of the asset based on the first time, second time, first location, second location and the difference.
(New)  The method of claim 30, further comprising comparing the profile to a stored profile already stored to determine if the profile matches the stored profile.
Allowable Subject Matter
	Claims 1-3,6,8-11,19-31 are allowable.

	The following is an examiner’s statement of reasons for allowance: At the time of this invention, prior art such as Luke (US Pat No. 8823491) directed to an object locator system, a method and a program storage device. In the embodiments, radio frequency identification (RFID) tags are on objects within a defined area and each RFID tag can be activated by an RF activation signal. When a request (e.g., a verbal or keyed-in request) to locate a specific object is received from a specific user, the required permission to locate the object is verified and, optionally, the identity of the specific user is authenticated.
 The prior art of record is different than the claimed invention because in the claimed invention determining a location difference between the first location and the second location to determine if the asset has moved; and if the RFID tracker is not still on, determining if a user of the asset is still logged-in to a computer within the secured zone, and if the user is not logged in, stop tracking the asset . This in view of the other limitations of claim 1 result in the claimed invention being novel and non-obvious.  Similarly for claims 20 and 29.  Accordingly claims 1-3,6,8-11,19-31  are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MUNEAR T AKKI/            Primary Examiner, Art Unit 2687